DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/20171155929, filed on 07/12/2017.  Applicant’s claim benefit of national stage entry (371) of international PCT/EP2018/065576 filed on 06/13/2018 is also acknowledged.  This is a response to the (371) application filed on 01/13/2020.  The Preliminary Amendment filed on 01/13/2020 is entered.  In the Preliminary Amendment claims 1-15 have been cancelled without prejudice or disclaimer.  New claims 16-43 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. USP 10,889,936 (Delmas).  Although the claims at issue are not identical, they are not patentably distinct from each other because: although the naphthalene 1,5-diisocyanate (NDI) as an isocyanate and polytetramethylene ether glycol as a polyol in the instant claim 16 vs. phenylene 1,4-diisocyanate (PPDI) and a polyol in the claim 1 of the USP 10,711,402 appear to be different, they certainly overlap in scope.  For example, utilizing PPDI- or NDI-based polymer layers .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 16, 20, and 21 are vague and indefinite since, the phrase “containing or being formed and/or including or being formed” of a polyurethane are unclear and should be used unequivocally.   Applicant is respectfully advised to recite one or the other, but not both in the respective claims 16, 20, and 21.  Moreover, claim 16 and 21 are indefinite since it is not clear that “at least one first and one second polymer layer” means one single polymer or alternatively, means ---at least respective first and second polymer layers---.  Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16-32 and 41-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS).

Regarding claim 16, DELMAS discloses: A press cover (Title and abstract.  Press cover or press jacket are the same thing.), comprising: at least one first and one second polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) each containing or being formed of a polyurethane (para [0004]), said polyurethane being formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); said prepolymer of said first polymer layer being a reaction product of naphthalene 1,5-diisocyanate as an isocyanate and at least one polyol selected from a polycarbonate polyol, a polyether polycarbonate polyol or mixtures of a polycarbonate polyol and a polyether polycarbonate polyol (para [0006] and [0016-0017]).
DELMAS teaches all of the limitations of its base claim 16.  DELMAS further discloses:  wherein said prepolymer of said second polymer layer is a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'-diisocyanate, toluene 2,4- diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (para [0006] and [0016-0017]). 

	Regarding claim 18, DELMAS teaches all of the limitations of its base claim 17.  DELMAS further discloses:  wherein said first polymer layer is a radially outermost polymer layer relative to a longitudinal axis of the press cover (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).

Regarding claim 19, DELMAS teaches all of the limitations of its base claim 18.  DELMAS further discloses:  which further comprises a third polymer layer being a radially innermost layer relative to the longitudinal axis of the press cover, said second polymer layer being disposed between said third polymer layer and said first polymer layer in radial direction (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”  Since DELMAS teaches a multi-layers press jacket, it is self-evident that in a multi-layers of polyurethane, one of the layers must be inherently sandwiched between the other two layers to be operational.), and said third polymer layer including a prepolymer being a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'-diisocyanate, toluene 2,4- diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (para [0006] and [0016-0017]).

Regarding claim 20, DELMAS discloses: A press cover (Title and abstract.  Press cover or press jacket are the same thing.), comprising: a single polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”), said single polymer layer containing or being formed of a polyurethane (para [0004]), said polyurethane being formed of a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); and said prepolymer being a reaction product of naphthalene 1,5-diisocyanate or phenylene 1,4-diisocyanate as an isocyanate and at least one polyol selected from a polycarbonate polyol, a polytetramethylene ether glycol, polyether polycarbonate polyol or mixtures of a polycarbonate polyol, a polytetramethylene ether glycol and a polyether polycarbonate polyol (para [0006] and [0016-0017]). 

Regarding claim 21, DELMAS discloses: A press cover (Title and abstract.  Press cover or press jacket are the same thing.), comprising: at least one first and one second polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) each including or being formed of a polyurethane (para [0004]), said polyurethane being formed of a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); said prepolymer of said first polymer layer being a reaction product of phenylene 1,4-diisocyanate, naphthalene 1,5-diisocyanate, diphenylmethane 4,4'- diisocyanate, toluene 2,4-diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as isocyanate, and at least one polyol selected from a polycarbonate polyol, a polyether polycarbonate polyol or mixtures of a polycarbonate polyol and a polyether polycarbonate polyol (para [0006] and [0016-0017]); and said prepolymer of said second polymer layer being a reaction product of naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol (para [0006] and [0016-0017]).


	Regarding claim 22, DELMAS teaches all of the limitations of its base claim 21.  DELMAS further discloses:  wherein said first polymer layer is a radially outermost polymer layer relative to a longitudinal axis of the press cover (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).  

	Regarding claim 23, DELMAS teaches all of the limitations of its base claim 22.  DELMAS further discloses:  which further comprises a third polymer layer being a radially innermost layer relative to the longitudinal axis of the press cover, said second polymer layer being disposed between said third polymer layer and said first polymer layer in radial direction (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”  Since DELMAS teaches a multi-layers press jacket, it is self-evident that in a multi-layers of polyurethane, one of the layers must be inherently sandwiched between the other two layers to be operational.  In addition, in case of a multi-layer construction, when one layer is considered to be the outermost layer, then by there must be another layer to be designated as the innermost layer with respect to the outermost layer in accordance to the multi-layer configuration.), and said third polymer Docket No. VP-21113Prel. Amdt. dated January 10, 2020layer including a prepolymer being a reaction product of naphthalene 1,5- diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol (para [0006] and [0016-0017]). 

	Regarding claim 24, DELMAS teaches all of the limitations of its base claim 21.  DELMAS further discloses:    wherein said crosslinker includes: butane-1,4-diol, hydroquinone 1,4-bis(2-hydroxyethyl) ether, 4,4'- methylenebis(3-chloro-2,6-diethylaniline), an aliphatic or aromatic amine, an aliphatic or aromatic diamine, an alkanolamine, ethylenediamine, 2,2,4- trimethylhexane-1,6-diamine, 2,4,4-trimethyl-hexane-1,6-diamine, hexamethylenediamine, diethyltoluenediamine, 4,4'-diaminodicyclohexylmethane, dimethylthiotoluenediamine, monoethanolamine as components or mixtures of said components (para [0019] and [0032].  As noted previously, combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  For example, 4,4'- diaminodicyclohexylmethane is the name for organic compounds with the formula CH₂(C₆H₁₀NH₂)₂, classified as a diamine and is well known to be used as epoxy curing agent to produce rubber products, plastics, dyes, and photo sensitive polymers. Therefore, similar organic compounds such as diethylenetoluenediamine (DEDTA), diethylmethylbenzenediamine (DETDA), methylene-bis-orthochloroaniline (MOCA), dimethylthiotoluenediamine (DMTDA), as disclosed by Delmas are used for similar purposes as 4, 4’- diaminodicyclohexylmethane recited in the instant claim and does not hold any patentable weight.).
	  
Regarding claim 25, DELMAS teaches all of the limitations of its base claim 19.  DELMAS further discloses:  wherein said crosslinker of said radially outermost polymer layer includes butane-1,4-diol or at least one amine, said crosslinker of said radially innermost polymer layer includes at least one amine, and said respective amines are an aromatic or aliphatic amine, an aromatic or aliphatic diamine or an alkanolamine (para [0006] and [0016, 0017, 0019, and 0032]). 

	Regarding claim 26, DELMAS teaches all of the limitations of its base claim 23.  DELMAS further discloses:  wherein said crosslinker of said radially outermost polymer layer includes butane-1,4-diol or at least one amine, said crosslinker of said radially innermost polymer layer includes at least one amine, and said respective amines are an aromatic or aliphatic amine, an aromatic or aliphatic diamine or an alkanolamine (para [0006] and [0016, 0017, 0019, and 0032]). 
 
DELMAS teaches all of the limitations of its base claim 25.  DELMAS further discloses: wherein said crosslinker includes a component selected from at least one polyol or bifunctional polyol having a molecular weight of between 1000 and 4000 g/mol (para [0030] and para [0031] discloses “…The molecular weight of the polyols is preferably from 1000 to 3000 g/mol…”).  
	
Regarding claim 28, DELMAS teaches all of the limitations of its base claim 27.  DELMAS further discloses:  wherein said molecular weight of said component is between 1200 to 3500 g/mol (para [0030-0031].  Examiner views that the 1200 to 3500 g/mol is very close within the range disclosed by DELMAS. ). 

	Regarding claim 29, DELMAS teaches all of the limitations of its base claim 27.  DELMAS further discloses:  wherein said component is polyester polyol or polycaprolactone polyol; polyether polyols or polytetramethylene ether glycol, polypropylene glycol, polyethylene glycol, polyhexamethylene ether glycol, polycarbonate polyol, polyether carbonate polyol, polybutadiene polyol, perfluoropolyether polyol, silicone polyol or mixtures of said polyols (para [0017] and [0019]). 

	Regarding claim 30, DELMAS teaches all of the limitations of its base claim 26.  DELMAS further discloses:  wherein said crosslinker includes a component selected from at least one polyol or bifunctional polyol having a molecular weight of between 1000 and 4000 g/mol (para [0030-0031].  Examiner views that the entire disclosure by DELMAS and the given range of 1000 to 3000 g/mol provides sufficient teachings that other operable ranges of molecular weights are anticipated.).

	Regarding claim 31, DELMAS teaches all of the limitations of its base claim 30.  DELMAS further discloses:  wherein said molecular weight of said component is between 1200 to 3500 g/mol (para 

	Regarding claim 32, DELMAS teaches all of the limitations of its base claim 30.  DELMAS further discloses:   wherein said component is polyester polyol or polycaprolactone polyol; polyether polyols or polytetramethylene ether glycol, polypropylene glycol, polyethylene glycol, polyhexamethylene ether glycol, polycarbonate polyol, polyether carbonate polyol, polybutadiene polyol, perfluoropolyether polyol, silicone polyol or mixtures of said polyols (para [0017] and [0019]).  
	 
Regarding claim 41, DELMAS discloses:  A press or shoe press for the treatment of a fibrous material web, a paper web, a cardboard web, a tissue web or a pulp web (para [0003]), the press or shoe press comprising a press cover (para [0003]) according to claim 16 (the entire claim 16 is addressed hereinbefore and will not repeated again to avoid redundancy.).

Regarding claim 42, DELMAS discloses:  A press or shoe press for the treatment of a fibrous material web, a paper web, a cardboard web, a tissue web or a pulp web (para [0003]), the press or shoe press comprising a press cover (para [0003]) according to claim 20 (the entire claim 20 is addressed hereinbefore and will not repeated again to avoid redundancy.). 
 
Regarding claim 43, DELMAS discloses:  A press or shoe press for the treatment of a fibrous material web, a paper web, a cardboard web, a tissue web or a pulp web (para [0003]), the press or shoe press comprising a press cover (para [0003]) according to claim 21 (the entire claim 21 is addressed hereinbefore and will not repeated again to avoid redundancy.).           

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Takao Yazaki; et al., US 20100314067 A1 (Yazaki).


Regarding claim 33, DELMAS teaches all of the limitations of its base claim 16 as applied hereinabove.  
DELMAS does not expressly disclose:  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight.
In same field of art, Yazaki discloses:  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press cover of DELMAS by using the concept of using a prepolymer having an NCO in polyurethane as taught by Yazaki so as to exhibit advantages in load bearing capability and abrasion resistance over natural and synthetic rubber materials for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Yazaki disclosure, would also have been motivated to apply its teaching of utilizing the using of a prepolymer having an NCO in polyurethane so as to improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.
  
Regarding claim 34, DELMAS in view of Yazaki discloses all of the limitations of its base claim 33.  Yazaki further discloses:  wherein said NCO content is 5% to 14% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).  

Regarding claim 35, DELMAS in view of Yazaki discloses all of the limitations of its base claim 21.  Yazaki further discloses:  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).

DELMAS in view of Yazaki discloses all of the limitations of its base claim 35.  Yazaki further discloses:  wherein said NCO content is 5% to 14% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).

Regarding claim 37, DELMAS in view of Yazaki discloses all of the limitations of its base claim 16.  Yazaki further discloses:  wherein a ratio of an amount of isocyanate actually used in said prepolymer to a calculated stoichiometric amount of isocyanate is between 0.8 and 1.2 for production of said at least one polymer layer (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).
Regarding claim 38, DELMAS in view of Yazaki discloses all of the limitations of its base claim 21.  Yazaki further discloses:  wherein a ratio of an amount of isocyanate actually used in said prepolymer to a calculated Prel. Amdt. dated January 10, 2020stoichiometric amount of isocyanate is between 0.8 and 1.2 for production of said at least one polymer layer (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).  
Regarding claim 39, DELMAS in view of Yazaki discloses all of the limitations of its base claim 19.  Yazaki further discloses:  wherein at least one of a modulus of elasticity or a hardness of said first polymer layer is greater than a corresponding modulus of elasticity or hardness of at least one of said second or third polymer layer (para [0005], [0013], [0018], [0022], [0085], [0100], and [0107]).

Regarding claim 40, DELMAS in view of Yazaki discloses all of the limitations of its base claim 23.  Yazaki further discloses:  wherein at least one of a modulus of elasticity or a hardness of said first polymer layer is greater than a corresponding modulus of elasticity or hardness of at least one of said second or third polymer layer (para [0005], [0013], [0018], [0022], [0085], [0100], and [0107]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/  Examiner, Art Unit 1748                                                                                                                                                                                          
/Eric Hug/Primary Examiner, Art Unit 1748